Citation Nr: 1115856	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-03 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to exposure to Agent Orange or asbestos.  

2.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), to include a disability evaluation in excess of 30 percent prior to July 20, 2009, and a disability evaluation in excess of 50 percent as of July 20, 2009.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, denying the claims currently on appeal.  In November 2009, the RO increased the Veteran's disability evaluation for his PTSD to 50 percent, effective as of July 20, 2009.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for COPD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 6, 2009, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency, depressed mood, anxiety, and chronic sleep impairment; it was not manifested by reduced reliability and productivity, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, or difficulty in establishing and maintaining effective work and social relationships. 

2.  From April 6, 2009, to March 12, 2010, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in family life and mood, suicidal ideation, and near-continuous panic or depression; it was not manifested by total occupational and social impairment.  

3.  As of March 12, 2010, the Veteran's PTSD has been manifested by total occupational and social impairment, and the Veteran has been found to be a persistent danger to himself and others.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 30 percent for PTSD, prior to April 6, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for establishing entitlement to a disability evaluation of 70 percent for PTSD from April 6, 2009, through March 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for establishing entitlement to a disability evaluation of 100 percent for PTSD as of March 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August 2006, September 2007, and July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Increased Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 (2010) provides the following ratings for psychiatric disabilities.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 11 to 20 represent some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).

Scores ranging from 20 to 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

Scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The Veteran contends that he is entitled to an increased disability evaluation for his service-connected PTSD.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to a disability evaluation of 70 percent for his PTSD as of April 6, 2009, and a disability evaluation of 100 percent as of March 12, 2010.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the preponderance of the evidence of record demonstrates that the Veteran's PTSD was no more than 30 percent disabling prior to April 6, 2009.  

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA examination for his PTSD in September 2006.  The Veteran reported that he had been married twice to the same woman for a total of 39 years with three children.  The Veteran also indicated that he had not worked since July of that year when his pulmonary doctor told him that he had to retire because of his lung disease.  He maintained that he had support from his brother and wife but denied any other sources of support and close friends.  The Veteran also denied any hobbies and reported losing interest in activities he previously enjoyed.  Examination revealed the Veteran to be neatly dressed with normal speech.  He was fully oriented, but his mood was somewhat sad and anxious.  His affect was found to be blunted.  There was no evidence of any thought disorder or impaired memory.  It was noted that the Veteran reported trouble sleeping as well as problems with his concentration and memory.  He also described periods of depression occurring every week or two for a day or two.  During these times, he described being sad with occasional crying spells, irritability, poor concentration and memory, and some suicidal ideation without plan or intent.  The examiner diagnosed the Veteran with chronic PTSD.  A GAF score of 45 was assigned at this time.  

The Veteran was seen by VA vocational rehabilitation in January 2007.  The examiner concluded that achievement of a vocational goal with the Veteran was not currently feasible.  The Veteran's infeasibility was noted to be due to chronic PTSD with depressive disorder with a GAF score of 45.  It was also noted that the Veteran suffered from severe emphysema, sleep apnea, hypertension, and Bell's palsy, and that he was oxygen dependent.  The examiner concluded that based on this body of evidence, achievement of a vocational goal was not currently feasible.  

According to a July 2007 record prepared by a private physician with the initials A.S.L., the Veteran's major PTSD symptoms were severe nightmares and withdrawing due to irritable moods.  These symptoms were noted to affect his marriage.  

The Veteran was afforded an additional VA examination in December 2007.  The Veteran reported feeling depressed and anxious, and he related his anxiety in part to his current hearing difficulty.  He also reported social isolation, irritability, and depression.  It was again noted that the Veteran had been married twice to the same woman.  He described his relationship with his wife as pretty good.  He also noted that he met friends for coffee two to three times per week and that he still took time to care for his lawn.  Examination revealed the Veteran to be clean and neatly groomed with unremarkable speech.  His mood was found to be good, and his affect was described as normal.  The Veteran was oriented to person, time, and place, and his memory was intact.  There was no abnormal thought process or thought content, and he denied delusions or hallucinations.  The Veteran's judgment and insight were intact, and there was no inappropriate behavior upon examination.  There were also no panic attacks, obsessive behavior, or homicidal or suicidal thoughts.  The Veteran's impulse control was also noted to be good with no episodes of violence.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 50.  The examiner concluded that the Veteran suffered from occasional decrease in work efficiency with intermittent periods of inability to perform certain tasks.  However, it was found that he did not suffer from reduced reliability and productivity or total occupational and social impairment.  

The record demonstrates that the Veteran continued to seek treatment for his PTSD following the above examination.  According to a May 2008 outpatient treatment record, the Veteran reported significant anxiety and depression due to dyspnea.  The Veteran complained that he continued to have nightmares from active duty, but he denied being suicidal.  The Veteran was subsequently admitted by VA in December 2008.  He reported feeling like a useless old man with increasing depression and serious thoughts of suicide.  However, it was noted that the Veteran had no immediate intent to act on these thoughts and that he had never attempted suicide.  It was also later noted upon evaluation that the Veteran was not suicidal or homicidal.  He indicated that he was tired all of the time and had difficulty with memory, concentration, and sleep.  However, he denied any delusions, hallucinations, or other paranoid thoughts.  Judgment and insight were noted to be without gross impairment.  The Veteran's GAF score was noted to be 20 to 25 at the time of admission, but his GAF score was noted to be 55 upon discharge.  

The Veteran was noted to not be suicidal or homicidal upon treatment in January 2009.  He was also noted to be neatly groomed and appropriately dressed.  Speech was normal, and the Veteran described his mood as "pretty good."  His affect was noted to be full, and there was also no evidence of abnormal thought content or process.  The Veteran denied hallucinations, and he was found to be intact in all spheres.  Concentration and insight were found to be intact, and the Veteran's judgment was good.  He was diagnosed with PTSD and adjustment disorder, and a GAF score of 55 was assigned.  

The Veteran was afforded an additional VA examination in April 2009.  Examination revealed the Veteran to be clean and casually dressed with hesitant and slow speech.  The Veteran's affect was found to be appropriate and his mood was noted as depressed.  He was found to be oriented to person, time, and place with unremarkable thought processes and content.  There were also no delusions or hallucinations, and the Veteran denied homicidal thoughts.  He did, however, report suicidal thoughts.  The Board notes that in a subsequent May 2009 psychiatric assessment, the Veteran denied suicidal thoughts.  His wife also described panic attacks occurring during the first couple of hours that the Veteran was awake, but the Veteran indicated that this was actually due to his difficulty breathing.  There was no inappropriate behavior or obsessive and ritualistic behavior, and the Veteran's impulse control was deemed to be good.  There was also no impairment of judgment or insight, and the Veteran was able to maintain minimum personal hygiene.  Remote memory was also found to be normal, but recent and immediate memory were mildly impaired.  

The examiner assigned Axis I diagnoses of PTSD and an adjustment disorder with mixed anxiety and depressed mood.  The examiner assigned a GAF score of 50 for both Axis I diagnoses.  It was noted that the Veteran's PTSD symptomatology alone did not prevent him from maintaining gainful employment, but that if his PTSD symptoms were combined with his non-service-connected adjustment disorder, then he would be unemployable.  However, the examiner did conclude that the Veteran's PTSD symptomatology resulted in deficiencies in family relations and mood.  The Veteran's symptoms did not result in reduced reliability and productivity.  

The Veteran was afforded a psychiatric evaluation with Dr. J in June 2009.  According to Dr. J, the Veteran presented as neatly dressed and soft spoken with a flattened affect.  He was noted to be oriented in all spheres although his wife said this was not the case.  The Veteran reported memory problems like forgetting what he was doing in the middle of a task and an inability to remember the names of the men he served with in Vietnam.  He also reported having difficulty with concentration.  The Veteran complained of suffering frightening nightmares nearly every night.  He denied current suicidal plans or intent, but he maintained that suicidal thoughts occurred from time to time.  It was noted that the Veteran most recently attempted suicide in December 2008.  However, a review of the December 2008 hospitalization report reveals that the Veteran never actually attempted suicide; he merely thought about it.  He denied any homicidal ideation, plan, or intent.  

Dr. J concluded that the Veteran suffered from a severe case of PTSD.  This included flashbacks and outbursts of anger.  It was also noted that the Veteran had become socially isolated and that he recently began to have panic attacks on a daily basis.  It was indicated that while the Veteran had been married to his wife for 42 years, it was becoming difficult.  The Veteran was noted to have worked at various jobs, but he was forced to retire from his most recent job in 2006 because of his COPD and irritability with co-workers.  The Veteran was diagnosed with PTSD, major depression, and a panic disorder.  A GAF score of 30 was assigned at this time.  

Subsequent treatment records demonstrate that the Veteran has continued to seek treatment for his PTSD.  According to a July 2009 treatment record, the Veteran reported problems sleeping at night due to severe nightmares.  He was also noted to be depressed at this time, but the Veteran denied hopelessness, suicidality, and homicidality.  There was also no evidence of impaired thought process or content, and the Veteran denied any hallucinations.  He was found to be oriented in all spheres with good insight and judgment.  Diagnoses of PTSD and adjustment disorder secondary to general medical condition were assigned, and a GAF score of 50 was again provided.  Upon treatment in September 2009, the Veteran reported that his PTSD was stable and again denied suicidal or homicidal ideations.  

The Veteran was afforded a private psychiatric evaluation with Dr. J for his PTSD in March 2010.  The examiner indicated being surprised by the level of observable deterioration in the Veteran's attitude, appearance, and emotional presentation since she last examined the Veteran in June 2009.  It was noted that the Veteran seemed more confused, distant, and disoriented.  His affect was also found to be extremely flat, and his overall attitude was one of hopelessness.  Dr. J indicated that the Veteran's depression was much worse, and he reported being useless, stating that he would kill himself if he had the means and energy.  The Veteran also reported constant sleep disturbance due to nightmares, often waking up disoriented and confused in the midst of a panic attack.  Dr. J noted that the Veteran had lost interest in everything, including his wife, and that he was demanding and lashed out at everyone.  It was also noted that the Veteran had panic attacks on a daily basis and that he exhibited obsessive behaviors in that he was constantly locking doors and adjusting mirrors in the car for fear that somebody was following him.  Dr. J concluded that the Veteran had become paranoid and that he had become completely disabled, posing a danger to himself and others in social situations.  This was due to impaired impulse control, an inability to establish or maintain effective relationships, and disorientation.  

The Veteran's VA physician submitted a letter to VA in January 2011 in support of the Veteran's claim.  It was noted that the Veteran had been his patient since May 29, 2008 and that he had treated him on 11 occasions since that time.  The physician indicated that since his initial visit, the Veteran's mental and medical conditions had rapidly deteriorated.  The Veteran's physician opined that the Veteran was clearly unable to work due to his rapidly declining health and PTSD.  

The above evidence demonstrates that the Veteran is entitled to a disability evaluation of 100 percent for his service-connected PTSD as of March 12, 2010.  As already noted, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

According to Dr. S.B.J., the Veteran seemed distant and disoriented with feeling of hopelessness in March 2010.  He was also noted to pose a danger to himself and others with an inability to establish or maintain effective relationships.  Dr. J further opined that the Veteran was completely disabled as a result of his PTSD.  The Veteran was also assigned a GAF score of 18 as of this time, which is illustrative of some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  As such, the preponderance of the evidence of record demonstrates that the Veteran's PTSD is more appropriately considered 100 percent disabled as of this time.  

The above evidence also demonstrates that the Veteran is also entitled to a disability evaluation of 70 percent as of April 6, 2009.  As previously stated, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

According to the Veteran's April 2009 VA examination, he suffered deficiencies in mood and family relations as a result of his PTSD symptomatology.  It was also noted that the Veteran had intermittent suicidal thoughts.  The Veteran again endorsed intermittent suicidal thoughts during a June 2009 psychiatric evaluation, and the examining physician concluded that the Veteran suffered from social isolation and daily panic attacks.  A GAF score of 30 was assigned at this time, which is illustrative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  However, an evaluation performed the following month in July 2009 revealed the Veteran to be fully oriented in all spheres with good insight and judgment.  A GAF score of 50 was assigned at this time, which is illustrative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  Regardless of the GAF score applied, however, the overall evidence of record demonstrates that the Veteran's PTSD was more appropriately characterized as 70 percent disabling from April 6, 2009, through March 12, 2010.  

However, the preponderance of the above evidence demonstrates that the Veteran was not entitled to a disability evaluation of 100 percent as of April 6, 2009.  According to the April 2009 VA examiner, the Veteran's PTSD symptomatology alone did not result in unemployability.  The Veteran was also found to be fully oriented in all spheres without impaired judgment or insight.  The Veteran also exhibited no inappropriate behavior, delusions, or hallucinations.  The Veteran was found to be fully oriented in June 2009, and in July 2009, he was noted to be fully oriented with good insight and judgment.  This evidence, considered as a whole, does not demonstrate entitlement to a higher disability evaluation of 100 percent as of April 6, 2009. 

The Board recognizes that the Veteran was afforded a GAF score of 30 upon evaluation in June 2009.  While a GAF score is relevant to the Veteran's claim, it is not in and of itself conclusive and the Board must also consider the associated symptomatology.  In this case, the record does not support a GAF score of 30 at this time, as there was no evidence to suggest impairment in communication or judgment, grossly inappropriate behavior, or suicidal preoccupation.  At most, the Veteran reported intermittent suicidal thoughts with no actual intent to act.  The evidence also fails to demonstrate that the Veteran had an inability to function in almost all areas at this time.  The Veteran continued to be married with a home, and according to a July 2009 record, the Veteran had good insight and judgment, and he denied hopelessness or suicidal thoughts.  As such, the GAF score of 30 alone does not demonstrate entitlement to a 100 percent disability evaluation.  

Finally, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent prior to April 6, 2009.  The next higher disability evaluation of 50 percent is warranted when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

According to the Veteran's September 2006 VA examination, the Veteran had recently stopped working at the request of his pulmonary physician.  The Veteran demonstrated normal speech with no evidence of impaired short and long-term memory.  A GAF score of 45 was assigned at this time.  A January 2007 vocational rehabilitation record also found the Veteran to be unemployable due to a combination of disabilities, including PTSD, a depressive disorder, severe emphysema, sleep apnea, hypertension, and Bell's palsy.  Presently, the Veteran is only service-connected for a psychiatric disorder and bilateral hearing loss.  While the Board is not disputing that the Veteran's PTSD was a factor, some degree of occupational impairment is implied in a 30 percent disability evaluation.  

Also, in December 2007, the Veteran was found to be fully oriented with an intact memory.  He also reported that he met with friends for coffee several times per week, that his relationship with his wife was good, that his mood was pretty good, and that he still took time to care for his lawn. This evidence does not support a finding of difficulty in maintaining effective social relationships or disturbances of motivation and mood.  The Veteran's judgment and insight were also intact, and the Veteran denied any panic attacks.  Finally, the examiner concluded that the Veteran did not suffer from reduced reliability and productivity or total occupational and social impairment.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran was not entitled to a disability evaluation in excess of 30 percent prior to April 6, 2009.  

The Board recognizes that the Veteran was hospitalized in December 2008 with feelings of increased depression and suicidal ideations.  Upon admission, the Veteran noted that he had no actual intent to commit suicide and that he hoped the hospitalization would clear his mind of these thoughts.  A discharge record from less than one week later revealed that the Veteran was no longer having suicidal thoughts and that his GAF score had increased from 20 to 25 upon admission to 55 upon discharge.  A January 2009 record demonstrates that the Veteran's GAF score was still found to be 55, which is illustrative of more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Veteran also described his mood as "pretty good" at this time.  Due to the temporary nature of the Veteran's exacerbated symptomatology, it would not appear that he was suffering from any distinct increase in degree of disability which would warrant an increased disability rating.  As such, this evidence does not demonstrate entitlement to a higher disability evaluation.  

Also, the Board notes that while the sudden change of the Veteran's disability evaluation from 30 percent to 70 percent appears counterintuitive, it is fully supported by the evidence of record in this case.  According to the January 2011 letter from the Veteran's VA physician, the Veteran was witnessed to undergo a rapid decline in symptomatology since May 2008.  This finding of a rapid decline supports the sudden worsening of the Veteran's disability as illustrated by the change in disability ratings.  

The Board has also considered the lay statements provided in support of the Veteran's claim.  According to a letter received from the Veteran's wife in June 2006, the Veteran had become more socially withdrawn and suffered frequent nightmares.  It was also noted that he was depressed and moody and that he had difficulty with concentration.  However, this testimony does not demonstrate entitlement to a disability evaluation in excess of 30 percent prior to April 6, 2009, as these symptoms are considered in a 30 percent disability evaluation.  While the Veteran's wife also indicated that the Veteran would make references to ending his life, the record already demonstrates that the Veteran made references to suicidal thoughts.  There is no indication that these intermittent thoughts resulted in occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, as required for a higher disability evaluation.  In fact, the December 2007 VA examiner specifically concluded that the Veteran did not yet suffer from this degree of occupational or social impairment.  The Veteran also indicated in December 2008 that he had no actual intent and that he had never attempted suicide.  Therefore, this symptom alone does not demonstrate that the Veteran's PTSD was more than 30 percent disabling at this time.  

The Board has considered whether the Veteran's overall symptomatology has presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  However, there is no evidence of frequent hospitalization, and the diagnostic criteria allow for a higher disability evaluation upon worsening of the Veteran's symptomatology, and the Board has found the Veteran to be completely disabled as of March 12, 2010.  As such, the rating criteria reasonably describe the Veteran's disability, and referral for extraschedular consideration is not warranted.  Nonetheless, since there is evidence of some degree of occupational impairment prior to March 12, 2010, the Board has remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  

Having afforded the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to a disability evaluation of 70 percent for his PTSD as of April 6, 2009, and a disability evaluation of 100 percent as of March 12, 2010.  However, the preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 30 percent prior to April 6, 2009, and as such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  


ORDER

Entitlement to a disability evaluation of 100 percent for PTSD, as of March 12, 2010, is granted.  

Entitlement to a disability evaluation of 70 percent for PTSD, from April 6, 2009, through March 12, 2010, is granted.  

Entitlement to a disability evaluation in excess of 30 percent for PTSD prior to April 6, 2009, is denied.  


REMAND

The Veteran contends that he is entitled to service connection for COPD, to include as secondary to exposure to Agent Orange or asbestos.  Regrettably, additional evidentiary development is necessary before appellate review may proceed on this issue.  

The Veteran's service treatment records demonstrate that he was treated for intermittent respiratory ailments during his active military service.  According to an April 1965 in-service treatment record, the Veteran was suffering from an acute upper respiratory infection.  A subsequent chest X-ray in July 1965, however, was interpreted to be normal.  The Veteran was also noted to be suffering from an upper respiratory infection in February 1966, but again, his lungs were found to be clear.  The Veteran was again noted to be suffering from an upper respiratory infection in July 1966 and a cough in January 1967.  However, his lungs were again found to be clear in January 1967.  Therefore, while there is evidence of intermittent respiratory symptomatology during military service, it is not clear whether this was in fact related to a chronic disability.  

In July 1993, the Veteran underwent a private evaluation with complaints of a cough since March.  His history was found to be consistent with allergic rhinitis and he was scheduled for X-rays the following week.  X-rays revealed the lungs to be hyperinflated with flattening of the hemidiaphragms and increased retrosternal air space.  No pulmonary nodules were identified, and the Veteran was diagnosed with COPD.  It was noted that the Veteran smoked one pack of cigarettes per day and that his chest had some scattered rhonchi and very mild wheezing.  A May 2008 evaluation revealed emphysema and minimal interstitial fibrotic changes in the right lower lobe suggesting fibrosis of chronic disease.  

Finally, the Veteran reported during January 2009 VA outpatient treatment that his COPD and emphysema were diagnosed in 1969, and stated in his December 2008 appeal to the Board that his symptomatology had existed since military service.  

In light of the above evidence, the Board concludes that the Veteran should be scheduled for a VA respiratory examination so that an opinion as to etiology may be provided before appellate review proceeds.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  In the present case, the Veteran suffered from intermittent respiratory symptomatology during military service.  The Veteran's DD-214 also demonstrates that he was the recipient of the Vietnam Service Medal and the Combat Infantryman Badge.  As such, his presence in Vietnam, and his exposure to Agent Orange, is conceded.  See 38 U.S.C.A. § 1116(f).  Finally, the evidence of record demonstrates that the Veteran has a present diagnosis of a chronic lung disease, and according to the Veteran, his symptoms have existed since his separation from active duty.  As such, a VA examination is necessary before appellate review may proceed.  

Regarding the Veteran's claim for TDIU, the evidence of record suggests that the Veteran suffered from occupational impairment due to his PTSD prior to March 12, 2010.  According to a January 2007 VA vocational rehabilitation evaluation, achievement of a vocational goal with the Veteran was not currently feasible due to his chronic psychiatric disorder.  However, according to the April 2009 VA examiner, the Veteran's PTSD symptomatology alone did not prevent him from maintaining gainful employment.  Therefore, while there is evidence suggestive of potential unemployability, it is not clear from the evidence as a whole whether the Veteran was in fact unemployable due solely to service-connected disabilities prior to March 12, 2010.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, is part of an increased rating claim.  VA regulations indicate that when a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  In light of the present holding, the Veteran has met the schedular requirements for an award of TDIU since April 6, 2009.  

While the Veteran did not meet the schedular requirements of 38 C.F.R. § 4.16(a) prior to April 6, 2009, entitlement to the benefit on an extraschedular basis may be considered, first by the Director of the Compensation and Pension Service, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background, including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment; not whether he can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income.  Friscia v. Brown, 8 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  8 Vet. App. at 297.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his respiratory disease.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from a respiratory disease that manifested during, or as a result of, active military service, to include as due to exposure to chemicals such as Agent Orange.  A complete rationale must be provided for any opinion offered, and the opinion should take into consideration the lay statements provided by the Veteran in support of his claim.  

2.  The Veteran should also be scheduled for a VA examination to obtain an opinion as to whether his service-connected disabilities would as likely as not preclude gainful employment at any time since his claim of August 2006.  The claims folder must be provided to the examiner for review, and consideration of such should be reflected in the examination report.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, individually or in concert, would have prevented him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.  

3.  If it is found that the Veteran was precluded from gainful employment before he met the schedular requirements of 38 C.F.R. § 4.16(a), the AMC/RO should refer the case to VA's Director of Compensation and Pension for consideration of TDIU under the provisions of 38 C.F.R. § 4.16(b).  

4.  After completion of the above, the claims should be readjudicated, with consideration given to any new evidence and all appropriate laws and regulations.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


